LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBERWRITER’S EMAIL (202) 274-2000 June 27, 2012 Board of Directors Oneida Financial Corp. 182 Main Street Oneida, New York 13421-1676 Re: Oneida Financial Corp. - Registration Statement on Form S-8 Ladies and Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the registration of common stock, par value $0.01 per share (the “Common Stock”), of Oneida Financial Corp. (the “Company”) to be issued pursuant to the Oneida Financial Corp. 2012 Equity Incentive Plan (the “Stock Benefit Plan”). In rendering the opinion expressed herein, we have reviewed the articles of incorporation of the Company, the Stock Benefit Plan, the Company’s Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company.We have assumed the authenticity, accuracy and completeness of all documents in connection with the opinion expressed herein.We have also assumed the legal capacity and genuineness of the signatures of persons signing all documents in connection with which the opinions expressed herein are rendered. Based on the foregoing, we are of the following opinion: Following the effectiveness of the Form S-8, the Common Stock of the Company, when issued in connection with the exercise of options granted and the award of restricted stock pursuant to the Stock Benefit Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and should not be used for any other purpose or relied upon by any other person without the prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman Pomerenk & Schick, P.C. Luse Gorman Pomerenk & Schick, A Professional Corporation
